or]

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)

Maria Daniela Ibarra-Hernandez - Case Number: 3:20-mj-20300

 

Chloe S. Dillon

Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO, 94254298
THE DEFENDANT: FEB 12 2029
Xd pleaded guilty to count(s) 1 of Complaint CLER US ST aT COURT
Li was found guilty to count(s) . . . SQUTHERN | SethicT OF CALIFORNIA
after a plea of not guilty. —

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

LO The defendant has been found not guilty on count(s)
L) Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons’ to be |
imprisoned for a term of: ,
f

TIME SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CJ Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change 1 in the defendant's economic circumstances.

Wednesday, February 12, 2020
Date of Imposition of Sentence

Received oo a Kr Wo

DUSM | 3 el! ROBERT N. BLOCK
a UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | 3:20-mj-20300

 
